McGARRAGHY, District Judge.
In my opinion, there is no genuine issue as to any material fact, and the plaintiff’s motion for summary judgment should be granted.
The facts which are disputed are not material.
The collective bargaining agreement between the parties provided a Code of Procedure for resolving controversies involving interpretation or application of the agreement.
The agreement also provided [Sec. 20 (a)] that:
“No foreman shall be subject to fine, discipline or expulsion by the Union for any act in the performance of his duties as foreman when such act is authorized by this agreement.”
The defendant assessed a fine of one day’s pay against S. K. Trunnell who was the foreman in charge of plaintiff’s composing room, and the plaintiff contended' that this action was in violation of Sec. 20(a) as aforesaid.
The defendant demanded, and Trunnell paid, the fine amounting to $40 to the defendant. I think it is immaterial as to whether or not the payment was made-under protest.
The matter was taken to arbitration under the provisions of the Code of Procedure and the .arbitration decision held “that the disciplinary-action taken by the Union against S. K. Trunnell, foreman of the Star, on the basis of action taken *375on its Executive Committee Report, is in violation of Section 20(a) of the com tract between the parties.”
The Code of Procedure provides that the decision of the Joint Standing Committee “shall be final and binding”.
In my opinion, the decision in this case is clear and unambiguous and does not require interpretation, and there is no occasion to arbitrate the meaning of the decision. The plaintiff was required to reimburse its • foreman for the fine improperly levied against him as a result of the performance of his duties for the plaintiff. . Therefore, the defendant is liable to the plaintiff for the payment made by plaintiff resulting from defendant’s breach of .the agreement.
' Accordingly, a judgment will be entered granting the prayers of the complaint.
Counsel for the plaintiff will submit an appropriate order.